Citation Nr: 1813507	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before the Board that he sought treatment at a VA Medical Center shortly after service for at least one of the disabilities for which he is claiming service connection.  VA treatment records prior to May 2014 are not associated with the claims file, and they should be obtained.  In addition, an April 1999 Halifax Regional Medical Center Emergency Department heart attack treatment record indicated that the Veteran was an inmate at Tillery Correctional Center, but medical records from that facility are also not associated with the claims file.  Given the nearly 30-year gap in medical records for the Veteran's claimed conditions, these records should also be obtained.

For all disabilities on appeal, either the service treatment records show complaints of symptoms in service or the Veteran has provided Board testimony regarding treatment sought while on leave during active service and/or immediately after separating from service.  Specifically, regarding COPD, treatment records show that the Veteran complained of shortness of breath in service and the Veteran testified he was diagnosed with COPD the month after separating from service.  Regarding a heart condition, treatment records show that the Veteran complained of chest pains in service, and he testified that he was treated for a heart condition the month after separating from service and has had four heart attacks since then.  Regarding hypertension, the Veteran's enlistment examination shows his blood pressure reading was 128/78 in December 1973.  On February 6, 1974, the Veteran's service treatment records show his blood pressure reading was 140/82.  The Veteran testified that he was diagnosed with hypertension and prescribed blood pressure medication the week after separating from service, and he has continued to be prescribed the same medication since that time.  Finally, regarding gout, the Veteran testified that he sought private treatment while home on leave in service for pain in his right toe and was told he had gout.  He also testified that he again sought treatment for gout two days after arriving home after service and a physician confirmed the diagnosis.  Because the record indicates the Veteran has these current disabilities and there is evidence, either in the form of medical records or lay statements, indicating that they may be related to service, VA examinations are warranted to determine if such disabilities are etiologically related to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from February 1974 to May 2014, to include records from all VA Medical Centers located in North Carolina.

2.  Obtain medical treatment records from the Caledonia Minimum Correctional Institute of North Carolina, the facility into which the Tillery Correctional Center merged in August 2014.  Records should be obtained for the entire period for which the Veteran served as an inmate.

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's COPD.  The examiner should review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's COPD either began during or was otherwise caused by his military service?  Why or why not?  In providing this opinion, the examiner should consider all evidence of record, to specifically include the Veteran's testimony at his August 2016 Board hearing and the March 1988 x-ray finding of no evidence of any pulmonary disease.  This x-ray record is located in the Halifax Memorial Hospital records, on page 20 of one of the two documents labeled "Medical Treatment Record - Non-Government Facility" entered into VBMS and dated September 19, 2014.

4.  Schedule the Veteran for a VA heart examination.  The examiner should diagnose any current heart disability and provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed heart disability either began during or was otherwise caused by his military service?  Why or why not?  In providing these opinions, the examiner should consider all evidence of record, to specifically include the Veteran's testimony at his August 2016 Board hearing and the March 1988 x-ray finding of no evidence of any cardiovascular disease.  This x-ray record is located in the Halifax Memorial Hospital records, on page 20 of one of the two documents labeled "Medical Treatment Record - Non-Government Facility" entered into VBMS and dated September 19, 2014.

5.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner should review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service?  Why or why not?  In providing this opinion, the examiner should consider all evidence of record, to specifically include the Veteran's testimony at his August 2016 Board hearing.

6.  Schedule the Veteran for a VA examination to determine the etiology of his gout.  The examiner should review the Veteran's claim file and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's gout either began during or was otherwise caused by his military service?  Why or why not?  In providing this opinion, the examiner should consider all evidence of record, to specifically include the Veteran's testimony at his August 2016 Board hearing. 

7.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




